COURT OF APPEALS OF VIRGINIA


Present:    Judges Benton, Coleman and Willis


WAMPLER-LONGACRE, INC.
AND
PACIFIC EMPLOYERS INSURANCE COMPANY
                                                MEMORANDUM OPINION *
v.   Record No. 1756-97-4                           PER CURIAM
                                                 DECEMBER 9, 1997
KATHY S. CUSTER


                                          FROM THE VIRGINIA
WORKERS' COMPENSATION COMMISSION
             (Cathleen P. Welsh; Wharton, Aldhizer
             & Weaver, on brief), for appellants.

             (Kermit L. Racey; Racey & Racey, on brief),
             for appellee.



     Wampler-Longacre, Inc. and its insurer (hereinafter referred

to as "employer") contend that the Workers' Compensation

Commission erred in finding that Kathy Custer proved (1) that her

post-April 1994 right shoulder and right arm symptoms were

causally related to her 1992 compensable right shoulder injury;

and (2) that she was totally disabled after October 11, 1995,

and, therefore, she did not have a duty to market any residual

capacity.   Upon reviewing the record and the briefs of the

parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the commission's decision.      Rule

5A:27.



     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
                             Causation

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.   See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).      "The

actual determination of causation is a factual finding that will

not be disturbed on appeal if there is credible evidence to

support the finding."   Ingersoll-Rand Co. v. Musick, 7 Va. App.

684, 688, 376 S.E.2d 814, 817 (1989).    "Questions raised by

conflicting medical opinions must be decided by the commission."
 Penley v. Island Creek Coal Co., 8 Va. App. 310, 318, 381 S.E.2d

231, 236 (1989).

     In finding that Custer sustained her burden of proving a

compensable change-in-condition, the commission found as follows:
          [Custer's] medical treatment and disability
          have been caused, at least in part, by the
          1992 compensable injury. Dr. [Galen] Craun
          stated on April 21, 1994, that "I believe she
          has a cervical neuritis as well as rotator
          cuff tendinitis from prior repair." In his
          disability statement on May 18, 1994, he
          indicated a diagnosis of status post right
          shoulder cuff reinjury. In his letter to the
          carrier dated June 28, 1994, Dr. Craun wrote,
          "I have seen Kathy Custer with complaints of
          severe pain in the shoulder, shoulder blade,
          and right upper thoracic area. She has been
          symptomatic since her rotator cuff repair by
          Dr. Edward Chappell. . . . On the same date,
          he diagnosed myofascial pain syndrome and
          rotator cuff tendinitis, right shoulder. On
          September 19, 1994, Dr. Craun wrote: "I can
          only conclude that the patient's current
          situation stems from her February 10, 1992
          condition since she has had as much pain
          after her surgery in 1992 as she did before.
           In other words, she has continued to be
          symptomatic throughout her post-operative
          course stemming back to 1992.


                                 2
     "Medical evidence is not necessarily conclusive, but is

subject to the commission's consideration and weighing."

Hungerford Mechanical Corp. v. Hobson, 11 Va. App. 675, 677, 401

S.E.2d 213, 214 (1991).   In its role as fact finder, the

commission was entitled to weigh the medical evidence, to accept

Dr. Craun's opinions, and to reject any contrary medical

opinions.   Dr. Craun's opinions, along with Custer's account of

continuing symptoms, constitute credible evidence to support the

commission's decision.    "The fact that there is contrary evidence

in the record is of no consequence if there is credible evidence

to support the commission's finding."     Wagner Enters., Inc. v.

Brooks, 12 Va. App. 890, 894, 407 S.E.2d 32, 35 (1991).

                             Disability

     In ruling that Custer remained totally disabled since July

18, 1994, and had not been released to return to work, the

commission found as follows:
          Dr. Craun excused [Custer] from work on [July
          18, 1994]. Dr. [Glenn] Deputy took her out
          of work on August 9, 1994. Dr. [D.L.] Perry
          declared her disabled on August 24, 1994, and
          on January 5, 1995, until further notice.
          Dr. Perry reported her "still off work" in
          February and July, 1996. There has been no
          release to return to work, and [Custer's]
          testimony is that she remains symptomatic.


     The commission was entitled to accept the opinions of

Drs. Craun, Deputy, and Perry.   These opinions, coupled with

claimant's continuing symptoms, constitute credible evidence to

support the commission's findings.    Therefore, those findings are



                                  3
conclusive on appeal.   See James v. Capitol Steel Constr. Co., 8

Va. App. 512, 515, 382 S.E.2d 487, 488 (1989).   "In determining

whether credible evidence exists, the appellate court does not

retry the facts, reweigh the preponderance of the evidence, or

make its own determination of the credibility of the witnesses."

 Wagner, 12 Va. App. at 894, 407 S.E.2d at 35.

     For the reasons stated, we affirm the commission's decision.

                                                        Affirmed.




                                4